Mercure, J.
Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered February 11, 1993, upon a verdict convicting defendant of the crimes of robbery in the first degree, robbery in the second degree and criminal possession of a weapon in the third degree.
We reject defendant’s contention that Supreme Court (Keegan, J.), improperly denied suppression of testimony regarding defendant’s showup identification. The evidence adduced at *621the suppression hearing showed that defendant was stopped by the police one quarter of a mile from the crime scene and returned for a showup within 10 minutes of the commission of the crime, sufficient geographic and temporal proximity to the crime to establish reliability (see, People v Duuvon, 77 NY2d 541, 543). The fact that defendant was handcuffed did not render the identification impermissibly suggestive (see, People v White, 185 AD2d 472, 473, lv denied 80 NY2d 935) and did little to add to the inference that defendant was considered a suspect (see, People v Thomas, 105 AD2d 1098). Moreover, Supreme Court correctly determined that the People had established an independent basis for an in-court identification given the complainant’s familiarity with defendant as a regular customer and his opportunity to view defendant during the commission of the crime (see, People v Ramos, 42 NY2d 834).
We have considered defendant’s remaining contentions and find them to be without merit.
Mikoll, J. P., Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.